723 N.W.2d 463 (2006)
In re Emmanuel Thomas BULLOCK and Demonte Lamar Bullock, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Wykisha Tyane Bullock, Respondent-Appellant, and
Clarence Arthur Williams, Jr. and Chacobron Lamon Dye, Respondents.
Docket No. 132364. COA No. 267910.
Supreme Court of Michigan.
November 17, 2006.
On order of the Court, the application for leave to appeal the October 3, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.